           Case 4:18-cr-01013-CKJ-DTF Document 91 Filed 08/02/19 Page 1 of 4



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4
     Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,                ) CR 18-01013-001-TUC-CKJ(BPV)
10                                            )
                   Plaintiff,                 )   SIXTH MOTION TO CONTINUE
11                                            )                TRIAL
            v.                                )
12                                            )
     Matthew Bowen,                           )
13                                            )
                   Defendant.                 )
14                                            )
15

16
           It is expected that excludable delay under Title 18, United States Code, §
17

18   3161(h)(1)(F) will occur as a result of this motion or an order based thereon.
19
           The defendant, through counsel undersigned, moves to continue the August 12,
20
     2019 trial in this. The reasons for the requested continuance follow.
21

22         On August 1, 2019, 11 days before trial, the government disclosed additional
23
     video-graphic evidence of the event in this case. The video produced to the defense
24
     appears to provide greater clarity and detail than that which has been previously
25

26   disclosed. This evidence is critical to the case because it impacts both counts in the


                                                                                              1
            Case 4:18-cr-01013-CKJ-DTF Document 91 Filed 08/02/19 Page 2 of 4




 1
     indictment. As to Count 1 (Civil Rights violation) it provides additional evidence

 2   regarding whether or not Agent Bowen actually hit the victim with his vehicle—a
 3
     matter that has been the subject of dispute by the parties. As to Count 2 (Falsification
 4
     of Record) this evidence is relevant to whether or not Agent Bowen made a false
 5

 6   statement in his report when he stated that he was not sure whether or not he impacted
 7
     the victim with his vehicle.
 8
            Undersigned counsel recently tried the matter of United States v. Swartz (CR 15-
 9

10   1723) before the Honorable Raner C. Collins. In that matter the accuracy of the videos
11
     presented by the government---which were filmed by the same cameras as in this case--
12
     -were also a matter of great dispute between the parties. The defense, through the use
13

14   of expert testimony, was able to expose significant problems with respect to the
15   accuracy and reliability of the video evidence presented by the government in that case.
16
     Given that the government is now seeking to present video-graphic evidence that
17

18   purports to show with great accuracy what occurred in this case, it is now incumbent

19   upon the defense to consult with an expert on this issue. It is simply impossible,
20
     however, at this late date, to retain and consult with an expert prior to the current trial
21

22   date. Accordingly, the defense, through undersigned counsel, moves to continue the

23   trial in this matter.
24
            The government has been consulted regarding this motion and has no objection to
25

26
     it.


                                                                                                   2
     Case 4:18-cr-01013-CKJ-DTF Document 91 Filed 08/02/19 Page 3 of 4



                Respectfully submitted this 2th day of August, 2019.
 1
                            LAW OFFICE OF SEAN CHAPMAN, P.C.
 2
                            BY: /s/ Sean Chapman
 3
                                 Sean Chapman
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                         3
           Case 4:18-cr-01013-CKJ-DTF Document 91 Filed 08/02/19 Page 4 of 4




 1
                                 CERTIFICATE OF SERVICE

 2         The undersigned certifies that on August 2, 2019, he caused to be electronically
 3
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6
     Monica Ryan
 7
     Monica.Ryan@us.doj.gov
 8   US Attorney’s Office – Tucson, AZ
     405 W. Congress, Suite 4800
 9
     Tucson, AZ 85701-4050
10

11
     Serena Lara
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                              4
